1          Edward J. Maney
           Chapter 13 Trustee
2          101 N. First Ave., Suite 1775
           Phoenix, Arizona 85003
3          Telephone (602) 277-3776
           ejm@maney13trustee.com
4
                                   IN THE UNITED STATES BANKRUPTCY COURT
5                                          FOR THE DISTRICT OF ARIZONA

6          In re:                                           )      CHAPTER 13 PROCEEDINGS
                                                            )
7                                                           )      CASE NO. # 2: 20-07376-EPB
                     PENNELLA E. JOHNSON,                   )
8                                                           )      TRUSTEE'S EVALUATION AND
                                                            )      RECOMMENDATION(S) REPORT WITH
9                                                           )      NOTICE OF POTENTIAL DISMISSAL IF
                                                            )      CONDITIONS ARE NOT SATISFIED
10                                                          )
                                           (Debtor(s)       )      RE: CHAPTER 13 PLAN
11

12                  Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13         documents and submits the following evaluation and recommendation(s):
14
      General requirements:
15

16
           a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                  all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                    the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                  submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19     b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                    amended plan or motion for moratorium.
20
       c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                  Confirming Plan unless an amended or modified plan is filed and noticed out.

22     d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                    copies of their federal and state income tax returns for every year during the duration of the
23                  Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24     e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                    Order shall not constitute an informal proof of claim for any creditor.”
25
      f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                  remit all payments on or before the stated due date each month. Debtor is advised that when
                    payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                    a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                  Case can be discharged. This requirement is effective regardless of Plan payments
                    suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:20-bk-07376-EPB                Doc 26       Filed 09/11/20    Entered 09/11/20 12:41:03         Desc
                                                         Page 1 of 4
1                                                                         Trustee’s Recommendation
                                                                          Case No.# 2: 20-07376-EPB
2                                                                         Page #2

3

4
       g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
5           on all required tax filings and any domestic support orders.
6      h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
            Confirming, that they are current on all payments that have come due on any Domestic Support
7           Orders since the filing of their case and that they are current on all required tax return
            filings [pursuant to 11 U.S.C. §1308].
8
       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
9
            accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
10          Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
            Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
11          counsel.

12

13
      Specific Recommendations:
14

15    1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
            hand - in all of their financial/bank accounts - on the date of the filing of their case.
16
      2.    The proofs of claim filed by Wells Fargo Bank (secured credit card - claim #3), the Arizona
17          Department of Revenue (priority claim #1) and two claims filed by Aarons, Inc. (lease claims #14
            and #15) differ by classification and/or amount from these creditors' treatment under the Plan. To
18
            resolve this discrepancy, the Trustee requires either; a) Debtor object to the Proof of Claim; b)
19          the creditor sign-off on an Order Confirming; c) the Order Confirming be altered to pay the
            creditor pursuant to the Proof of Claim; or d) Debtor file an Amended Plan to provide for the
20          creditor's claim as shown by the Proof of Claim.

21    3.    The Chapter 13 Plan states that the Internal Revenue Service will be paid an amount greater
            than that listed on the amended, priority claim [#6] filed August 27, 2020. The debtor(s) may use
22          the lesser claim amount in the Stipulated Order Confirming Plan.

23    4.    The Trustee requires a completed and signed copy of Debtor(s) 2019 State tax returns, W-
            2’s and 1099’s. The Trustee informs the debtors that should these returns reveal significant
24          tax refunds, if allowed to continue, this would constitute a diversion of disposable income. In
            that case, unless the plan is confirmed at 100% repayment to all creditors the Trustee would
25          require the Debtor(s) adjust payroll tax deductions to prevent over- or under-withholding,
            amend Schedule I increasing Plan payments accordingly and provide two consecutive
26          paystubs to verify this has been corrected or turn over tax refunds 2020, 2021 and 2022 of
            the Plan as supplemental Plan payments.
27
      5.    Considering items #2 and #3 above, the Trustee's analysis reveals a $681 funding shortfall,
28          which must be cured before the Plan can be confirmed.

     Case 2:20-bk-07376-EPB        Doc 26     Filed 09/11/20     Entered 09/11/20 12:41:03         Desc
                                               Page 2 of 4
1                                                                     Trustee’s Recommendation
                                                                      Case No.# 2: 20-07376-EPB
2                                                                     Page #3

3

4

5

6                   In summary, the Plan can be confirmed subject to the condition(s) noted above,
           adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
7          Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
           the debtors (where applicable), debtors counsel and objecting creditors if there are any.
8           General unsecured creditors (including secured creditors with unsecured deficiency balances)
           will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
9          reconciliation requirement must be met given debtors’ scheduled equity in non-exempt property
           at petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
10         should Debtor fail to resolve item(s) #1, #4, #5 above and submit a Stipulated Order
           Confirming to the Trustee for review and signature or request a hearing within 30 days
11         from the date of the mailing of this Trustee's Recommendation.
12

13

14

15         Date See Electronic Signature Block

16

17
                                                               EDWARD J. MANEY,
18                                                             CHAPTER 13 TRUSTEE

19

20

21                                                           Edward Digitally          signed
                                                                              by Edward J.
22
                                                             J. Maney, Maney, Esq.
                                                                              Date: 2020.09.11
                                                             Esq.
23
                                                       By:                    11:30:39 -07'00'
                                                              _______________________________
24
                                                               Edward J. Maney ABN 12256
25                                                             CHAPTER 13 TRUSTEE
                                                               101 North First Ave., Suite 1775
26                                                             Phoenix, Arizona 85003
                                                               (602) 277-3776
27                                                             ejm@maney13trustee.com

28

     Case 2:20-bk-07376-EPB      Doc 26    Filed 09/11/20     Entered 09/11/20 12:41:03       Desc
                                            Page 3 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 20-07376-EPB
2                                                                           Page #4

3

4

5          Copies of the forgoing
           mailed on [see electronic signature],
6          to the following:

7

8

9          Pennella Johnson
           4045 W. Bell Rd., Apt. #1057
10         Phoenix, Arizona 85053
           Debtor
11

12

13         Thomas McAvity, Esq.
           4602 E. Thomas Road
14         Suite S-9
           Phoenix, Arizona 85028
15         Debtor’s counsel

16

17

18

19

20               Susan                         Digitally signed by Susan
                                               Havermale

21               Havermale                     Date: 2020.09.11
                                               12:10:11 -07'00'
           By:
22                  Trustee’s Clerk

23

24

25

26

27

28

     Case 2:20-bk-07376-EPB          Doc 26        Filed 09/11/20    Entered 09/11/20 12:41:03   Desc
                                                    Page 4 of 4
